                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


RASHEED T. LATHAM,

              Movant,

v.                                                  CASE NO. 3:17-cv-3998
                                                    CASE NO. 3:15-cr-00145-03
UNITED STATES OF AMERICA,

              Respondent.


                        MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendation for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the Motion and Amended Motion under 28 U.S.C. § 2255 to Vacate, Set Aside,

or Correct Sentence by a Person in Federal Custody (ECF Nos. 287, 305) be denied, and that this

action be dismissed, with prejudice, and removed from the docket of the Court. Neither party has

filed objections to the Magistrate Judge=s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and ORDERS that the Motion and Amended Motion under 28 U.S.C. §

2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (ECF Nos. 287,

305) be DENIED, and that this action be DISMISSED, with prejudice, and REMOVED from

the docket of the Court, consistent with the findings and recommendations.
       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:      April 18, 2019




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
